DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 31 August 2022 has been entered.
 
Status
Applicant’s reply dated 31 August 2022 to the previous Office action dated 15 March 2022 is acknowledged. Pursuant to amendments therein, claims 1-12 and 17-18 are pending in the application.
The rejection under 35 U.S.C. 103 made in the previous Office action is maintained, and a new rejection under 35 U.S.C. 103 is made herein.

Election/Restrictions
Claims 8, 12, and 17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 14 May 2020.
	Claims 1-7, 9-11, and 18 are under current examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-11, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alam et al. (US 2008/0020044 A1; published 24 January 2008; of record) in view of Yu et al. (US 2004/0185068 A1; published 23 September 2004; of record) and Horn (US 2014/0378401 A1; published 25 December 2014; of record).
	Alam et al. discloses an aqueous gel formulation comprising water, an anesthetic in an amount of 15-50 mg/ml (i.e., 1.5-5% w/v), a viscoelastic polymer, and a tonicity modifier wherein the formulation is isotonic with physiological fluids (claim 1) wherein the anesthetic is lidocaine hydrochloride (claim 3) wherein the formulation is suitable for administration to the eye (claim 4) wherein the tonicity modifier is sodium chloride (claim 10) wherein the viscoelastic polymer may be hydroxypropylmethyl cellulose (i.e., HPMC, a viscosity enhancer) (claims 5-6) wherein the formulation includes any suitable tonicity modifier to match the osmolarity of physiological fluids such as sodium chloride or mannitol in an amount of about 0.5-1% by weight (paragraph [0015]).
	Alam et al. does not disclose magnesium chloride or one or more nonionic surfactants comprising a cyclodextrin as claimed.
	Yu et al. discloses ophthalmic compositions for administration of therapeutics to the eye (abstract) wherein tonicity agents are typically used therein in amounts of about 0.001-2.5 w/v% which amounts provide sufficient tonicity for maintaining ocular tissue integrity (paragraph [0080]) wherein examples of suitable tonicity adjusting agents therein include sodium chloride, magnesium chloride, and mannitol (paragraph [0079]) wherein ophthalmic demulcents (i.e., mucoprotective film-former) such as PEG 400, polysorbate 80, and mixtures thereof may be used therein (paragraph [0114]) wherein citrate or phosphate buffer may be used therein in a concentration of about 0.01-2.5 w/v% to maintain a desired pH range (paragraphs [0076]-[0077]) wherein viscosity modifying agents such as HPMC provide desired viscosity to the composition by varying the concentration thereof typically form about 0.01-5% w/v (paragraph [0137]).
	Horn discloses an ophthalmic drug delivery composition comprising about 1-15%
w/v nonionic surfactant, viscosity enhancing agent, and about 0.025-.9% w/v sodium
chloride (claim 1; paragraph [0098]) wherein the composition may be a topical gel or solution (paragraph [0243]), wherein suitable nonionic surfactants therein may include poloxamer 188, polysorbate 80, hydroxypropyl-gamma-cyclodextrin, or combinations thereof (paragraphs [0033], [0102]), wherein cyclodextrin increases corneal permeability (paragraph [0250]), wherein tonicity adjustors such as sodium chloride and/or mannitol are present therein at concentrations of 0.1-1% w/v (paragraph [0249]).
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Alam et al., Yu et al., and Horn by using sodium chloride, magnesium chloride, and mannitol in amounts of about 0.001-2.5 w/v% as suggested by Yu et al. as tonicity modifiers in the composition of Alam et al. as discussed above, and by including polysorbate 80 and poloxamer 188 nonionic surfactants and PEG-400 in the composition of Alam et al. in view of Yu et al. and Horn as discussed above wherein the demulcent/mucoprotective property of the composition is optimized by varying the concentrations of polysorbate 80 and poloxamer 188 nonionic surfactants and PEG-400 therein through routine experimentation per MPEP 2144.05(II), and by including about 1-15% w/v hydroxypropyl-gamma-cyclodextrin nonionic surfactant therein, with a reasonable expectation of success.  A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do so to provide sufficient tonicity for maintaining ocular tissue integrity as suggested by Yu et al. given that Alam et al. teaches that the formulation includes any suitable tonicity modifier to match the osmolarity of physiological fluids such as sodium chloride or mannitol, and given that it is prima facie obvious to combine equivalents known for the same purpose per MPEP 2144.06(I), and to provide therein demulcents known for use in ophthalmic compositions (i.e., for mucoprotective film-forming), and to increase corneal permeability for enhanced drug/lidocaine delivery as suggested by Horn.  Such concentration ranges overlap the claimed concentration ranges of tonicity modifiers and hydroxypropyl-gamma-cyclodextrin, and a prima facie case of obviousness exists where prior art and claimed ranges overlap per MPEP 2144.05(I).
	It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to follow the suggestions of Alam et al. as discussed above and to include HPMC in the composition of Alam et al. in view of Yu et al. and Horn as discussed above, with a reasonable expectation of success, in order to provide therein a viscoelastic polymer, wherein the viscosity of the composition is optimized by varying the concentration of HPMC viscoelastic polymer therein through routine experimentation per MPEP 2144.05(II) as suggested by Alam et al., such as by using about 0.01-5% w/v HPMC therein as suggested by Yu et al. to provide desired viscosity to an ophthalmic composition for administration of therapeutics to the eye, with a reasonable expectation of success.  Such range overlaps the claimed ranges of about 0.01-2.5% w/v, and a prima facie case of obviousness exists where prior art and claimed ranges overlap per MPEP 2144.05(I).
	Regarding claim 7, the claimed concentrations overlap the concentrations of the prior art as discussed above, and a prima facie case of obviousness exists where prior art and claimed ranges overlap per MPEP 2144.05(I).
	Regarding claim 11, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add citrate buffer as suggested by Yu et al. to the composition of Alam et al. in view of Yu et al. and Horn as discussed above, in order to maintain a desired pH range as suggested by Yu et al., and to optimize the pH thereof by varying the concentration of citrate buffer therein through routine experimentation per MPEP 2144.05(II), with a reasonable expectation of success.
Regarding claim 18, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add phosphate buffer as suggested by Yu et al. to the composition of Alam et al. in view of Yu et al. and Horn as discussed above, in order to maintain a desired pH range as suggested by Yu et al., and to optimize the pH thereof by varying the concentration of phosphate buffer therein through routine experimentation per MPEP 2144.05(II), with a reasonable expectation of success.

Claim(s) 1, 3, and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ladd (US 2007/0048338 A1; published 01 March 2007) in view of Horn.
Ladd discloses compositions for treating ocular surfaces comprising anesthetic agents in an aqueous gel formulation base (abstract) wherein the anesthetic agent comprises lidocaine (claim 4) wherein the composition may also comprise cyclodextrins (paragraph [0036]) wherein the gel therein may comprise hydroxypropyl methyl cellulose (claim 9; paragraphs [0031], [0046]) wherein the composition may also comprise magnesium chloride (paragraph [0036]) wherein the composition is applied to the external anatomic surface of the eye (i.e., a topical ophthalmological composition) (paragraph [0020]) wherein the composition may include mannitol for isotonization (paragraph [0033]) wherein the composition may include polysorbate 80 as a solubilizing agent (paragraph [0035]).
Ladd does not disclose that the cyclodextrins are specifically hydroxypropyl gamma cyclodextrin.
Horn discloses an ophthalmic drug delivery composition comprising about 1-15%
w/v nonionic surfactant, viscosity enhancing agent, and about 0.025-.9% w/v sodium
chloride (claim 1; paragraph [0098]) wherein the composition may be a topical gel or solution (paragraph [0243]), wherein suitable nonionic surfactants therein may include poloxamer 188, polysorbate 80, hydroxypropyl-gamma-cyclodextrin, or combinations thereof (paragraphs [0033], [0102]), wherein cyclodextrin increases corneal permeability (paragraph [0250]), wherein tonicity adjustors such as sodium chloride and/or mannitol are present therein at concentrations of 0.1-1% w/v (paragraph [0249]).
	It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ladd and Horn by using the hydroxypropyl-gamma-cyclodextrin of Horn as the cyclodextrin in the composition of Ladd as discussed above, wherein such composition of Ladd is a gel comprising lidocaine, hydroxypropyl methyl cellulose, magnesium chloride, and the cyclodextrin, with a reasonable expectation of success.  A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do so to use a cyclodextrin suitable for topical ophthalmic compositions as suggested by Horn given that Ladd suggests including a cyclodextrin therein, and to increase corneal permeability as suggested by Horn.
Regarding claim 3, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to follow the suggestions of Ladd as discussed above and to make the composition of Ladd in view of Horn as discussed above wherein mannitol is included therein for isotonization, with a reasonable expectation of success.
Regarding claim 5, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to follow the suggestions of Ladd as discussed above and to make the composition of Ladd in view of Horn as discussed above wherein polysorbate 80 is included therein as a solubilizing agent, with a reasonable expectation of success.

Response to Arguments
Applicant's arguments filed 31 August 2022 have been fully considered but they are not persuasive.
Applicant argues that none of Alam et al., Yu et al., or Horn, alone or in combination, teach a formulation containing a hydroxypropyl gamma cyclodextrin (remarks page 4).  In response, Horn teaches hydroxypropyl gamma cyclodextrin as a nonionic surfactant suitable for the composition therein at paragraph [0102].

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL B PALLAY whose telephone number is (571)270-3473. The examiner can normally be reached Monday through Friday from 8:30 AM to 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571)272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL B. PALLAY/Primary Examiner, Art Unit 1617